PER CURIAM.
In Mercantile Trust Co. v. Kanawha & O. Ry. Co., 39 Fed. Rep. 837, Justice Harlan and Judge Jackson held in a formal opinion that the circuit courts of che United States cannot take jurisdiction of a bill whose only purpose is an ancillary receivership; but in other districts such bills have been frequently entertained and acted upon, generally, if -not always, on ex parte proceedings, and without argument. The same has been done ex parte on several occasions in this court We will at present follow this practice, stating, however, that this is without prejudice to a full consideration of the question if hereafter a motion is made to dissolve or annul the order. The order offered may be entered with such modification, as to its details as Judge Kelson shall require, if any.